
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 634
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Boren submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Honoring RSU Public Television on the
		  occasion of its 25th anniversary.
	
	
		Whereas RSU Public Television is a public education
			 television station licensed to Rogers State University, which began
			 broadcasting in 1987;
		Whereas RSU Public Television reaches a potential
			 1,300,000 people in Green County 24 hours a day, 7 days a week;
		Whereas KRSC–TV is the only full-power, over-the-air
			 broadcast television station licensed to a college or university in Oklahoma,
			 and produces live distance learning courses, Hillcat basketball games as well
			 as local public affairs, documentaries, minority affairs, dramas, arts and
			 crafts, and culinary programming;
		Whereas students have an opportunity to gain hands-on
			 experience with a professional broadcast team while attending RSU;
		Whereas RSU Public Television provides programming focused
			 on the arts, Native American culture, how-to programming, sports, public
			 affairs, historical documentaries, and much more;
		Whereas RSU Public Television is the recipient of national
			 awards for its documentaries and local series; and
		Whereas RSU Public Television will celebrate its 25th
			 anniversary on July 1, 2012: Now, therefore, be it
		
	
		That the House of Representatives honors
			 RSU Public Television on the occasion of its 25th anniversary.
		
